Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness
rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Doorhy et al 6371793 in
view of either EP 0473046 or Egan et al 2003/0228776, and Siemon 6582247.
Regarding claim 1, Doorhy et al substantially discloses the claimed invention, including afield
terminal plug assembly comprising: an RJ45 plug 10; a termination zone connected to the RJ45 plug,
the termination zone including a wire cap 12, a rear sled 30, and an electrical board assembly 50
with attached insulation displacement contacts (IDCs) 38 electrically connected to the twisted wire –pairs of assembly cable, the wire cap configured to terminate twisted wire-pairs of a communications cable to the IDCs when the wire cap is inserted into the rear sled. Each secondary reference (front page of each) discloses at least a first and a second contact, the first contact having a first horizontal length and a first vertical length and the second contact having a second horizontal length and a second vertical
length and further wherein the first vertical length does not equal the second vertical length but the
first vertical length plus the first horizontal length equals the second vertical length plus the

Regarding claim 2, Doorhy et al discloses the termination zone further includes a protective cap
20.
Regarding claim 3, Doorhy et al (first full paragraph of column 4) discloses the electrical board
assembly contains compensation circuitry.
Applicant's arguments filed August 19, 2021 have been fully considered but they are not persuasive.  The structure of the applied art, being that which is recited in the claims, will inherently act to reduce the imbalance in a differential pair.  Applicant states that the applied art does not disclose all of the elements of claim 1, but does not provide any supporting rationale.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GARY F PAUMEN/Primary Examiner, Art Unit 2833